 1
                                                                 JS-6
 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   ALEJANDRO TOPETE,                            Case No. 2:16-09008 AB (ADS)

11                                Petitioner,

12                                v.              JUDGMENT

13   RAYMOND MADDEN, Warden,

14                                Respondent.

15

16         Pursuant to the Court’s Order Accepting Report and Recommendation of United

17   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

18   dismissed with prejudice.

19

20   DATED: July 5, 2019                        ____________________________
                                                __
                                                 ______________    ___
                                                                     _ ____________
                                                HONORABLE
                                                HO
                                                 ONNOORABLE ANDRÉ BIROTTE, JR.
21                                              United States District Judge

22

23

24
